


Exhibit 10.25

 

DATED 26 February 2008

 

 

 

IVG DEVELOPMENTS (EUSTON) LIMITED and

 

IVG DEVELOPMENTS (MELTON ST) LIMITED

 

and

 

MIVA (UK) LIMITED

 

 

 

 

 

DEED OF VARIATION

 

re: a lease made between

Commercial Union Life Assurance Company Limited

and

Espotting Media (UK) Limited

and dated 15 April 2005

 

relating to

First Floor of 194 Euston Road, London NW1

 

 

 

 

 

 

Baker & McKenzie LLP

 

London

Ref: SMT//MSH/22166714-1

 

--------------------------------------------------------------------------------


 

THIS DEED of VARIATION made the 26 day of February 2008

 

BETWEEN

 

(1)                                  IVG DEVELOPMENTS (EUSTON) LIMITED
(incorporated and registered in England and Wales under company number 6291494),
the registered office of which is at 1 Farringdon Place, 20 Farringdon Road,
London EC1M 3AP and IVG DEVELOPMENTS (MELTON ST) LIMITED (incorporated and
registered in England and Wales under company number 6291499), the registered
office of which is at 1 Farringdon Place, 20 Farringdon Road, London EC1M 3AP
(the “Landlord”); and

 

(2)                                  MIVA (UK) LIMITED (incorporated and
registered in England and Wales under company number 3971244), the registered
office of which is at First Floor, Euston Xchange, 194 Euston Road, London NW1
2DA (the “Tenant”)

 

RECITALS

 

(A)                             This deed is supplemental to the Lease by which
the Premises were demised for the Term subject to the payment of the rents
reserved by and the observance and performance of the covenants on the lessee’s
part and the conditions contained in the Lease.

 

(B)                               The Landlord is entitled to the reversion
immediately expectant on the determination of the Term and the Landlord’s
reversionary interest is registered with Title Numbers NGL886838 and NGL886837.

 

(C)                               The Landlord and the Tenant have agreed that
the Lease shall be varied on the terms hereinafter mentioned.

 

IT IS AGREED AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 

1.                                      Definitions

 

In this deed the following definitions apply:

 

“Agreement”

means an agreement dated [               ] and made between the Landlord (1) and
the Tenant (2)

 

 

“Landlord”

means the first party to this deed and its successors in title;

 

 

“Lease”

means a lease dated 15 April 2005 and made between the Landlord (1) and the
Tenant (2) and any document supplemental to or varying such lease whether
entered into before or after the date of this deed and including this deed;

 

 

“Premises”

means the premises known as First Floor of 194 Euston Road, London NW1 as more
particularly described in the Lease;

 

 

“Vacated Part”

means that part of the Premises which is to be retained by the Landlord shown
hatched in yellow on the Plan;

 

 

“Plan”

means the plan attached to this deed and marked “Plan 2”;

 

 

“Tenant”

means the second party to this deed and its successors in title;

 

 

“Term”

means the term granted by Lease.

 

2.                                      Interpretation

 


2.1                                 THE CLAUSE HEADINGS ARE FOR REFERENCE ONLY
AND DO NOT AFFECT THE CONSTRUCTION OF THIS DEED.

 

2

--------------------------------------------------------------------------------


 


2.2                                 UNLESS OTHERWISE SPECIFIED, A REFERENCE TO
LEGISLATION IS TO THAT LEGISLATION AS CONSOLIDATED, AMENDED OR RE-ENACTED FROM
TIME TO TIME AND INCLUDES ALL ORDERS, REGULATIONS, CONSENTS, LICENCES, NOTICES
AND BYE-LAWS MADE OR GRANTED UNDER SUCH LEGISLATION.


 


2.3                                 A REFERENCE TO A PERSON INCLUDES AN
INDIVIDUAL, A CORPORATION, COMPANY, FIRM OR PARTNERSHIP, OR GOVERNMENT BODY OR
AGENCY, WHETHER OR NOT LEGALLY CAPABLE OF HOLDING LAND.


 


2.4                                 WORDS IMPORTING ONE GENDER INCLUDE ALL OTHER
GENDERS AND WORDS IMPORTING THE SINGULAR INCLUDE THE PLURAL AND VICE VERSA.


 

3.                                      Variation

 


3.1                                 THE LANDLORD AND THE TENANT AGREE THAT THE
LEASE SHALL, WITH EFFECT FROM THE DATE OF THIS DEED, BE VARIED IN THE MANNER
SPECIFIED IN THE SCHEDULE TO THIS DEED AND THE LEASE SHALL HENCEFORTH TAKE
EFFECT AND BE READ AND CONSTRUED ACCORDINGLY.


 

4.                                      General

 


4.1                                 THIS DEED IS SUPPLEMENTAL TO THE LEASE.


 


4.2                                 EXCEPT AS EXPRESSLY VARIED BY THIS DEED, THE
LEASE REMAINS IN FULL FORCE AND EFFECT.


 


4.3                                 EXCEPT TO THE EXTENT SET OUT IN CLAUSE 5 AND
THE SCHEDULE THIS DEED WILL NOT RELEASE OR LESSEN THE LIABILITY UNDER THE LEASE
OF THE TENANT, OR ANY OTHER PERSON WHETHER BEFORE OR AFTER THE DATE OF THIS
DEED.


 


4.4                                 UNLESS EXPRESSLY STATED NOTHING IN THIS DEED
WILL CREATE ANY RIGHTS IN FAVOUR OF ANY PERSON PURSUANT TO THE CONTRACTS (RIGHTS
OF THIRD PARTIES) ACT 1999.

 

3

--------------------------------------------------------------------------------


 

5.                                      Release of Tenant

 


THE LANDLORD RELEASES THE TENANT FROM ALL OBLIGATIONS ON ITS PART CONTAINED IN
AND ALL LIABILITIES WHATSOEVER UNDER THE LEASE AND ALL DEEDS AND DOCUMENTS
SUPPLEMENTAL THERETO WHETHER PAST PRESENT OR FUTURE AND ALL ACTIONS PROCEEDINGS
COSTS CLAIMS AND DEMANDS ARISING FROM SUCH OBLIGATIONS AND LIABILITIES SO FAR AS
THEY RELATE TO THE VACATED PART.


 

6.                                      Release of Landlord

 

The Tenant releases the Landlord from all obligations on its part contained in
and all liabilities whatsoever under the Lease and all deeds and documents
supplemental thereto whether past present or future and all actions proceedings
costs claims and demands arising from such obligations and liabilities so far as
they relate to the Vacated Part.

 

7.                                      Rights of third parties

 

                                                The parties do not intend any
term of this Transfer to be enforceable pursuant to the Contracts (Rights of
Third Parties) Act 1999.

 

8.                                      Counterparts

 

                (a)           Any number of counterparts

 

This Transfer may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each of the parties
has executed at least one counterpart.

 

                (b)           Each counterpart an original

 

Each counterpart shall constitute an original of this Transfer, but all
counterparts shall together constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

9.                                      Memorandum

 


9.1                                 THE LANDLORD AND THE TENANT AGREE TO ENDORSE
A MEMORANDUM OF THIS DEED ON THE COUNTERPART LEASE AND THE LEASE RESPECTIVELY
AND TO SEND THE OTHER A CERTIFIED COPY OF SUCH MEMORANDUM WITHIN 10 WORKING DAYS
OF THE DATE OF THIS DEED.


 

IN WITNESS of which this deed has been duly executed and is delivered on the
date written at the beginning of this deed.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE

 

Variations to the Lease

 

1.             The definition of “Premises” shall be deemed deleted and replaced
by the following:

 

“Premises                                                                                     
the premises on the 1st floor of the Building shown shaded green and hatched
pink and blue on Plan 2 described (for the purpose of obligation as well as
grant) in Part 1 of Schedule 1”

 


2.             CLAUSE 2.3.1 SHALL BE DELETED AND REPLACED BY THE FOLLOWING
CLAUSE:


 


 

“2.3.1                                                                  By equal
quarterly payments in advance on the Rent Payment Days from and including
                                                                   until 17
April 2010 (both days inclusive) the yearly rent of
                                                                  the first
payment for the period beginning on the
                                        and ending on the day before the next
Rent Payment Day to be made on the date hereof”.

 

6

--------------------------------------------------------------------------------


 

 

EXECUTED as a DEED by

)

IVG DEVELOPMENTS (EUSTON)

)

LIMITED

)

in the presence of:

)

 

 

 

 

Director

/s/ David Gibson

 

 

 

 

 

 

 

Director/Secretary

/s/ Matt Mason

 

 

 

EXECUTED as a DEED by

)

IVG DEVELOPMENTS (MELTON ST)

)

LIMITED

)

in the presence of:

)

 

 

 

 

Director

/s/ David Gibson

 

 

 

 

 

 

 

Director/Secretary

/s/ Matt Mason

 

 

 

EXECUTED as a DEED by

)

MIVA (UK) LIMITED

)

in the presence of:

)

 

 

 

 

Director

/s/ Sebastian Bishop

 

 

 

 

 

 

 

Director/Secretary

/s/ Todd Taylor

 

--------------------------------------------------------------------------------
